Citation Nr: 0721199	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-29 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of left 
acromioclavicular separation.

2.  Entitlement to a compensable (initial) rating for 
patellofemoral syndrome, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 1981 
and from January 1987 to January 2003.  This appeal comes 
before the Board of Veterans Appeals (Board) from a January 
2003 RO decision.   The veteran testified before the board in 
May 2006, and the board remanded the case in June 2006.

The Board REMANDS this appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant of further action needed.


REMAND

In its June 2006 remand, the Board requested that the veteran 
be examined in connection with the claimed disabilities.  VA 
sent a letter in April 2007 indicating that the veteran would 
be informed of an upcoming VA examination.  But there does 
not appear to be any further letter regarding the required VA 
examination or any indication that the veteran failed to 
report for any such examination.  Therefore, it seems that 
the case has been returned to the Board without compliance 
with the part of the Board's June 2006 remand that required 
further VA examination.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (holding that compliance with a Board's 
remand is mandatory).  Accordingly, the Board will remand the 
case so that the veteran may in fact be scheduled for the 
required VA examination.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Schedule the veteran for a VA 
examination to determine the nature, 
severity and etiology of any current 
left shoulder and left knee disorders.  
Provide the claims folder to the 
examiner(s).  With regard to the 
claimed left shoulder disorder, the 
examination should include a discussion 
about its etiology, including an 
opinion as to the likelihood (likely, 
at least as likely as not, not likely) 
that any current left shoulder disorder 
is related to his active service or any 
incident or injury during his active 
service. 

2.  Then, readjudicate the claims for 
service connection for residuals of a 
left acromioclavicular separation; and 
for a compensable (initial) rating for 
left knee patellofemoral syndrome.  If 
any decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  If 
in order, return the case to the Board 
for its review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
should be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


